



EXHIBIT 10.1


ELECTRONIC ARTS INC.
EXECUTIVE BONUS PLAN
Amended by the Board of Directors on May 19, 2016
Effective April 3, 2016
As Amended by the Stockholders on July 28, 2016


1.
Purpose. The purpose of this Plan is to provide certain employees of the Company
and its subsidiaries with incentive compensation based upon the level of
achievement of financial, business and other performance criteria. This Plan is
intended to permit the payment of bonuses that may qualify as performance-based
compensation under Code Section 162(m).



2.
Definitions.



(a)
“Affiliate” means any corporation or other entity (including, but not limited
to, partnerships and joint ventures) controlled by the Company.



(b)
“Board” means the Board of Directors of the Company.



(c)
“Bonus” means a cash payment made pursuant to this Plan with respect to a
particular Performance Period, determined pursuant to Section 8 below; provided,
however, that a Bonus shall not be greater than an amount equal to three hundred
percent (300%) of the Bonus Target, and notwithstanding the foregoing, in any
event the Bonus shall not exceed $5,000,000 in any Fiscal Year.



(d)
“Bonus Target” shall mean a Bonus amount that may be paid if one hundred percent
(100%) of all the applicable Performance Measures are achieved at target in the
Performance Period. The Bonus Target shall be equal to a fixed percentage of the
Participant’s base salary for such Performance Period, and such fixed percentage
shall not exceed two hundred percent (200%) of a Participant’s base pay. Such
percentage shall be determined by the Committee prior to the Predetermination
Date.



(e)
“Bonus Formula” means as to any Performance Period, the formula established by
the Committee pursuant to Section 6 in order to determine the Bonus amounts, if
any, to be paid to Participants based upon the level of achievement of targeted
goals for the selected Performance Measures. The formula may differ from
Participant to Participant or business group to business group. The Bonus
Formula shall be of such a nature that an objective third party having knowledge
of all the relevant facts could determine whether targeted goals for the
Performance Measures have been achieved.



(f)
“Code” means the United States Internal Revenue Code of 1986, as amended.



(g)
“Company” means Electronic Arts Inc., a Delaware corporation.








--------------------------------------------------------------------------------





(h)
“Committee” means the Compensation Committee of the Board, or any other
subcommittee of the Board or Compensation Committee, who shall be comprised
solely of “outside directors” within the meaning of Code section 162(m).



(i)
“Fiscal Year” means the 52- or 53-week period that ends on the Saturday nearest
March 31.



(j)
“Participant” means any senior executive of the Company or of an Affiliate who
has been selected by the Committee to participate in the Plan for a given
Performance Period.



(k)
“Performance-Based Compensation” means compensation that qualifies as
“performance-based compensation” within the meaning of Code Section 162(m).



(l)
“Performance Measure” means any of the factors from among the following
objective measures, either individually, alternatively or in any combination,
applied to the Company as a whole or any business unit or Subsidiary, either
individually, alternatively, or in any combination, on a GAAP or non-GAAP basis,
and measured, to the extent applicable on an absolute basis or relative to a
pre-established target, in each case as specified by the Committee: profit
before tax; revenue (on an absolute basis or adjusted for currency effects); net
revenue; earning (which may include earnings before interest and taxes, earning
before taxes and net earnings); operating income; operating margin; operating
profit; controllable operating profit, or net operating profit; net profit;
gross margin; operating expenses or operating expenses as a percentage of
revenue; net income; earning per share; total stockholder return; market share;
return on assets or net assets; the company’s stock price; growth in stockholder
value relative to a pre-determined index; return on equity; return on invested
capital; cash flow (including free cash flow or operating cash flows); cash
conversion cycle; economic value added; contract awards or backlog; overhead or
other expense reduction; credit rating; strategic plan development and
implementation; improvement in workforce diversity; customer indicators; new
product invention or innovation; attainment of research and development
milestones; improvements in productivity; attainment of objective operating
goals and employee metrics.



(m)
“Performance Period” means any Fiscal Year or such other period as determined by
the Committee.



(n)
“Plan” means this Electronic Arts Inc. Executive Bonus Plan.



(o)
“Predetermination Date” means, for a Performance Period, (i) the earlier of 90
days after commencement of the Performance Period or the expiration of 25% of
the Performance Period, provided that the achievement of targeted goals under
the selected Performance Measures for the Performance Period is substantially
uncertain at such time; or (ii) such other date on which a performance goal is
considered to be pre-established pursuant to Code Section 162(m).



3.
Eligibility. Participants are eligible to participate in this Plan for a given
Performance Period.



4.
Plan Administration.



(a)
The Committee shall be responsible for the requirements for qualifying
compensation as Performance­Based Compensation. Subject to the limitations on
Committee discretion imposed under Code Section 162(m), the Committee shall have
such powers as may be necessary to discharge its duties hereunder. The Committee
shall be responsible for the general






--------------------------------------------------------------------------------





administration and interpretation of this Plan and for carrying out its
provisions, including the authority to construe and interpret the terms of this
Plan, determine the manner and time of payment of any Bonuses, prescribe forms
and procedures for purposes of Plan participation and distribution of Bonuses
and adopt rules, regulations and to take such actions as it deems necessary or
desirable for the proper administration of this Plan. The Committee, in its sole
discretion and on such terms and conditions as it may provide, may delegate all
or part of its authority and powers under the Plan to one or more directors
and/or officers of the Company; provided, however, that the Committee may not
delegate its authority and/or powers with respect to awards that are intended to
qualify as performance-based compensation under Section 162(m) of the Code.


(b)
Any rule or decision by the Committee or its delegate(s) that is not
inconsistent with the provisions of this Plan shall be conclusive and binding on
all persons, and shall be given the maximum deference permitted by law.



5.
Term. This Plan shall be effective as of April 1, 2012 and shall continue until
the earlier of (i) a termination under Section 9 of this Plan, (ii) the date any
stockholder approval requirement under Code Section 162(m) ceases to be met or
(iii) the date that is five years after the stockholder meeting in fiscal 2017.



6.
Bonuses. Prior to the Predetermination Date for a Performance Period, the
Committee shall designate or approve in writing, the following:



(a)
Performance Period;



(b)
Positions or names of employees who will be Participants for the Performance
Period;



(c)
Targeted goals for selected Performance Measures during the Performance Period;



(d)
Bonus Target for each Participant or group of Participants; and



(e)
Applicable Bonus Formula for each Participant, which may be for an individual
Participant or a group of Participants.



7.
Determination of Amount of Bonus.



(a)
Calculation. After the end of each Performance Period, the Committee shall
certify in writing (to the extent required under Code Section 162(m)) the extent
to which the targeted goals for the Performance Measures applicable to each
Participant for the Performance Period were achieved or exceeded. The Bonus for
each Participant shall be determined by applying the Bonus Formula to the level
of actual performance that has been certified by the Committee. Notwithstanding
any contrary provision of this Plan, the Committee, in its sole discretion, may
eliminate or reduce the Bonus payable to any Participant below that which
otherwise would be payable under the Bonus Formula.



The Committee may appropriately adjust any evaluation of performance under a
Performance Measure to exclude any of the following events that occurs during a
Performance Period: (A) the effects of currency fluctuations, (B) any or all
items that are excluded from the calculation of non-GAAP earnings as reflected
in any Electronic Arts press release and Form





--------------------------------------------------------------------------------





8-K filing relating to an earnings announcement, (C) asset write-downs,
(D) litigation or claim judgments or settlements, (E) the effect of changes in
tax law, accounting principles or other such laws or provisions affecting
reported results, (F) accruals for reorganization and restructuring programs,
and (G) any other extraordinary or non-operational items.
(b)
Right to Receive Payment. Each cash portion of a Bonus under this Plan shall be
paid solely from general assets of the Company and its Affiliates. This Plan is
unfunded and unsecured; nothing in this Plan shall be construed to create a
trust or to establish or evidence any Participant’s claim of any right to, or
form of, payment of a Bonus other than as an unsecured general creditor with
respect to any payment to which he or she may be entitled. Except as may
otherwise be provided for in Section 8 below, in the event a Participant
terminates employment with the Company (or any Affiliate) prior to the end of a
Performance Period he or she shall not be entitled to the payment of a Bonus for
the applicable Performance Period.



8.
Payment of Bonuses.



(a)
Timing of Distributions. The Company and its Affiliates shall distribute amounts
payable to Participants as soon as is administratively practicable following the
determination and written certification of the Committee for a Performance
Period, but in no event later than two and one-half months after the end of the
calendar year in which the Performance Period ends, except to the extent a
Participant has made a timely election to defer the payment of all or any
portion of such Bonus under the Electronic Arts Inc. Deferred Compensation Plan
or any other Company approved deferred compensation plan or arrangement.



(b)
Payment. The payment of a Bonus, if any (as determined by the Committee at the
end of the Performance Period), with respect to a specific Performance Period
requires that the employee be an active employee on the Company’s or its
Affiliate’s payroll on the date that such Bonus is paid, subject to subsection
(d), below. Additionally, the Committee may make exceptions to the foregoing
active employment requirement in the case of death or disability, or in the case
of a corporate change in control, in each case as determined by the Committee.



(c)
The Bonus shall be payable in cash in a single lump sum.



(d)
Change in Status. A Participant who has a change in status that results in being
ineligible to participate in this Plan in a Performance Period may receive a
prorated Bonus, if any (as determined by the Committee at the end of the
Performance Period, in its sole discretion), under this Plan; the method in
which a Bonus is prorated shall be determined by the Committee in its sole
discretion.



(e)
Code Section 409A. To the extent that any Bonus under the Plan is subject to
Code Section 409A, the terms and administration of such Bonus shall comply with
the provisions of such Section, applicable IRS guidance and, good faith
reasonable interpretations thereof, and, to the extent necessary to achieve
compliance, shall be modified, replaced, or terminated at the discretion of the
Committee.



9.
Amendment and Termination.



(a)
The Committee may amend, modify, suspend or terminate this Plan, in whole or in
part, at any time, including the adoption of amendments deemed necessary or
desirable to correct any






--------------------------------------------------------------------------------





defect or to supply omitted data or to reconcile any inconsistency in this Plan
or in any Bonus granted hereunder; provided, however, that no amendment,
alteration, suspension or discontinuation shall be made which would (i) increase
the amount of compensation payable pursuant to such Bonus, or (ii) cause
compensation that is, or may become, payable hereunder to fail to qualify as
Performance-Based Compensation. Notwithstanding the foregoing, the Committee may
any amend, modify, suspend or terminate this Plan if any such action is required
by law. To the extent required under applicable law, including Code section
162(m), Plan amendments shall be subject to stockholder approval. At no time
before the actual distribution of funds to Participants under this Plan shall
any Participant accrue any vested interest or right whatsoever under this Plan
except as otherwise stated in this Plan.


(b)
In the case of Participants employed outside the United States, the Company or
its Affiliate may vary the provisions of this Plan as deemed appropriate to
conform with, as required by, or made desirable by, local laws, practices and
procedures.



10.
Withholding. Distributions pursuant to this Plan shall be subject to all
applicable taxes and contributions required by law to be withheld in accordance
with procedures established by the Company.



11.
No Additional Participant Rights. The selection of an individual for
participation in this Plan shall not give such Participant any right to be
retained in the employ of the Company or any of its Affiliates, and the right of
the Company and any such Affiliate to dismiss such Participant or to terminate
any arrangement pursuant to which any such Participant provides services to the
Company, with or without cause, is specifically reserved. No person shall have
claim to a Bonus under this Plan, except as otherwise provided for herein, or to
continued participation under this Plan. There is no obligation for uniformity
of treatment of Participants under this Plan. The benefits provided for
Participants under this Plan shall be in addition to and shall in no way
preclude other forms of compensation to or in respect of such Participants. The
employment of a Participant is terminable at the will of either party and, if
such Participant is a party to an employment contract with the Company or one of
its Affiliates, in accordance with the terms and conditions of the Participant’s
employment agreement.



12.
Successors. All obligations of the Company or its Affiliates under this Plan,
with respect to awards granted hereunder, shall be binding on any successor to
the Company, whether the existence of such successor is the result of a direct
or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business or assets of the Company.



13.
Nonassignment. The rights of a Participant under this Plan shall not be
assignable or transferable by the Participant except by will or the laws of
descent and distribution.



14.
Severability. If any portion of this Plan is deemed to be in conflict with local
law, that portion of the Plan, and that portion only, will be deemed void under
local law. All other provisions of the Plan will remain in effect Furthermore,
if any provision of this Plan would cause Bonuses not to constitute
Performance-Based Compensation, that provision shall be severed from, and shall
be deemed not to be a part of, the Plan, but the other provisions hereof shall
remain in full force and effect.



15.
Governing Law. This Plan shall be governed by the laws of the State of Delaware.






